ACCEPTED
                                                                                         03-16-00632-CV
                                                                                               13114031
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                               03-16-00632-CV                                      10/6/2016 10:38:02 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                           Cause No. D-1-GN-15-002634
October 06, 2016                                                      RECEIVED IN
                                                                3rd COURT OF APPEALS
Velva L. Price                                                       AUSTIN, TEXAS
Travis County District Clerk                                    10/6/2016 10:38:02 PM
1000 Guadalupe Street                                               JEFFREY D. KYLE
                                                                         Clerk
Austin, Texas 78701

      RE:    cause no. d-1-gn-15-002634, Nawaid Isa v. Public Utility Commission
             of Texas, Ambit Energy LLC, and CenterPoint Energy Houston Electric
             LLC in the 201 Judicial District Court of Travis County, Texas
             Request for Preparation of Clerk’s Record
Dear Ms. Velva L. Price:
Plaintiff Nawaid Isa filed a notice of appeal in this case on September 20, 2016.
Pursuant to Texas Rule of Appellate Procedure 34.5(a) and (b), plaintiff requests
the clerk to prepare a clerk’s record of the proceedings for inclusion in the
appellate record.
Pursuant to Texas Rule of Appellate Procedure 34.5(a), Plaintiff also requests that
following items be made part of the said record:
   1. Plaintiff Nawaid Isa’s Original Petition for Judicial Review filed on 7/2/2015
   2. Plaintiff Nawaid Isa’s Amended Response Brief filed on 6/2/2016
   3. Defendants’ Joint Reply on Plea to the Jurisdiction filed on 7/11/2016




Thank you for your assistance in this matter.




                                                                              Page | 1
Respectfully Submitted,




17311 Endel Way
Richmond TX 77407
832-443-3340 Phone
nawaidisa@hotmail.com Email
PLAINTIFF




                              Page | 2
                             CERTIFICATE OF SERVICE

I hereby certify that the foregoing document was electronically filed with the
Travis County District Clerk and that a true and correct copy was electronically
served on the following parties of record in this proceeding on this 6th day of
October 2016.


Megan M. Neal                               Stephanie Bundage Juvane
Assistant Attorney General                  State Bar No. 24054351
State Bar No. 24043797                      CENTERPOINT ENERGY SERVICE COMPANY
Environmental Protection Division           LLC
OFFICE OF THE ATTORNEY GENERAL              1111 Louisiana Street, 46th Floor
P.O. Box 12548, MC-066                      Houston, Texas 77002
Austin, Texas 78711-2548                    stephanie.bundage@centerpointenergy.com
512-463-2012
512-320-0911 (fax)                          Julie Caruthers Parsley
megan.neal@texasattorneygeneral.gov         State Bar No. 15544920
COUNSEL FOR PUBLIC UTILITY                  Kate Norman
COMMISSION OF TEXAS                         State Bar No. 24051121
                                            Parsley Coffin Renner LLP
J. Kay Trostle                              P.O. Box 13366
Smith Trostle & Huerta LLP                  Austin, TX 78711
4401 Westgate Blvd., Suite 330              512-879-0900
Austin, Texas 78745                         512-879-0912 (fax)
512-494-9500                                julie.parsley@pcrllp.com
512-494-9505 (fax)                          kate.norman@pcrllp.com
ktrostle@smithtrostle.com                   COUNSEL FOR CENTERPOINT ENERGY
COUNSEL FOR AMBIT ENERGY LLC                HOUSTON ELECTRIC, LLC OF TEXAS




                                                                             Page | 3